Name: Council Regulation (EEC) No 355/79 of 5 February 1979 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 3 . 79 Official Journal of the European Communities No L 54/99 COUNCIL REGULATION (EEC) No 355/79 of 5 February 1979 laying down general rules for the description and presentation of wines and grape musts Whereas the rules to be adopted concerning the presentation of the products in question should at the same time take into account the need to ensure that these products continue to meet high standards of quality, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (*-), and in particular Articles 54 ( 1 ) and 64 (2 ) thereof, Having regard to the proposal from the Commission ( 2), Having regard to the opinion of the European Parliament ( 3 ), Whereas Article 54 of Regulation (EEC) No 337/79 lays down certain rules governing the description of certain wines in particular cases and provides for the adoption of general rules on the description and presentation of certain wine products ; Whereas the purpose of any description and presentation should be to supply potential buyers and public bodies responsible for organizing and supervising the marketing of the products concerned with information which is sufficiently clear and accurate to enable them to form an (opinion of the products ; whereas rules should therefore be drawn up to ensure that this purpose is served ; Whereas, in the case of the description, a distinction should be made between mandatory information necessary to identify the product and optional information designed mainly to indicate the special properties of the product or to characterize it ; whereas , in view of the importance and scope of the problem, steps should be taken to ensure that the information provided is as complete as possible and that it takes account of the different customs and traditional practices in the Member States and in third countries and complies with Community law; Whereas, with a view to standardizing the description and presentation of Community wines and grape musts intended for export to third countries , provision should be made for the possibility of laying down supplementary or derogating rules in respect of these products in so far as the legislation of the third countries concerned makes this necessary ; HAS ADOPTED THIS REGULATION: TITLE I DESCRIPTION Article I 1 . This Title lays down general rules for the description : (a ) in the case of products originating within the Community :  of products falling within heading Nos 22.04 and 22.05 of the Common Customs Tariff, and  of grape musts, whether concentrated or not, as defined in points 2 and 5 of Annex II to Regulation (EEC) No 337/79 and falling within heading No ex 20.07 of the Common Customs Tariff; (b ) in the case of products originating in third countries and fulfilling the conditions laid down in Articles 9 and 10 of the Treaty :  of products falling within heading Nos 22.04 and 22.05 of the Common Customs Tariff,  of grape musts , as defined in point 2 of Annex II to Regulation (EEC) No 337/79 and falling within heading No ex 20.07 of the Common Customs Tariff, and  of concentrated grape musts , as defined in Article 2 of Council Regulation (EEC) No 339/79 of 5 February 1979 defining certain products falling within heading Nos 20.07, 22.04 and 22.05 of the Common Customs Tariff and originating in third countries (4 ) and falling within heading No ex 20.07 of the Common Customs Tariff. However, this Title shall not apply to sparkling wines, aerated sparkling wines, semi-sparkling wines , aerated ( J ) See page 1 of this Official Journal . ( 2 ) OJ No C 276 , 20. 11 . 1978 , p . 52. ( 3 ) OJ No C 296 , 11 . 12 . 1978 , p . 58 . (4 ) See page 57 of this Official Journal . No L 54/100 Official Journal of the European Communities 5 . 3 : 79 semi-sparkling wines and liqueur wines , as referred to in Annex II to Regulation (EEC) No 337/79 and Article 2 of Regulation (EEC) No 339/79 . 2 . These rules shall be applicable as regards the description of the products concerned : (a ) on the labels ; (b ) in registers and on the accompanying and other documents prescribed by Community legislation, hereinafter referred to as 'official documents', other than customs documents ; ( c) in commercial documents , particularly in invoices and delivery notes ; (d) in advertising material , in so far as special provision is amde for such purpose in this Regulation . 3 . These rules shall apply to products held for sale and to products placed on the market. However, the Member States may exempt from the provisions concerning information on the labels : (a) products transported :  between two or more establishments,  between vineyards and wine-making plants, ( a ) the words ' table wine'; (b ) the nominal volume of the table wine, together with a small 'e' provided that the containers used comply with the requirements of Directive 75/ 106/EEC ; (c) in the case of :  containers with a nominal volume of not more than 60 litres : the name or business name of the bottler and the local administrative area or part thereof in which his head office is situated,  other containers : the name or business name of the consignor and the local administrative area or part thereof in which his head office is situated. Where wine is bottled in or consigned from a local administrative area or part thereof other than that mentioned above or a neighbouring local adminis ­ trative area, the information referred to in the first and second indents of (c) shall include an indication of the local administrative area or part thereof where the operation took place ; (d) in the case of: ( i ) consignment to another Member State or export : the Member State in whose territory the grapes were harvested and made into wine, provided that both these operations took place in the same Member State, ( ii ) table wine resulting from a coupage of products originating in more than one Member State : the words 'wine from different countries of the European Community', ( iii ) table wine which was made in a Member State other than that in which the grapes were harvested : the initials 'EEC'. 2 . In the case of table wines , the description on the labelling may be supplemented by the following information : (a ) a statement as to whether the wine is red, rose or white ; (b ) a brand name, in accordance with the conditions laid down in Article 8 ; ( c) the names or business names of the natural or legal persons or group of persons involved in the distribution of the table wine in question , and the local administrative area or part thereof in which their head offices are situated ; (d) a distinction awarded to one of the persons or to the group of persons referred to in ( c) by an official body or a body officially recognized for the purpose, where this is likely to enhance the reputation of the table wine concerned and provided that such distinction is governed by implementing rules or, failing this , by provisions of the Member State concerned ; belonging to the same undertaking and situated in the same local administrative area ; (b ) quantities of grape musts and wines not exceeding 15 litres per batch and not intended for sale ; ( c) quantities of grape musts and wines intended for the domestic consumption of the producer and his employees . Where the grape musts and wines referred to in (a) and (b ) above are labelled, the labels used must conform to the provisions of this Regulation. CHAPTER I DESCRIPTION OF PRODUCTS ORIGINATING WITHIN THE COMMUNITY Section A DESCRIPTION OF TABLE WINES I. Labelling Article 2 1 . In the case of table wines , the description on the labelling shall include the following information : 5 . 3 . 79 Official Journal of the European Communities No L 54/101  in an undertaking situated in the wine-growing area indicated, with which the vineyards where the grapes used were harvested are connected as members of a group of vineyards and which made wine from the said grapes ; (g) the name of the vineyard or group of vineyards where the table wine in question was made, where this is likely to enhance the reputation of the wine and in so far as such information is governed by implementing rules or, failing this, by provisions of the producer Member State; (h) information concerning :  the history of the wine in question, the undertaking of the bottler or an undertaking of a natural or legal person or group of persons involved in the distribution of the wine,  the natural or technical conditions governing the production of the wine, or  the ageing of the wine, provided that this information is used in accordance with the conditions laid down by implementing rules ; ( i ) the words :  'Landwein' for table wines originating in Germany and in the province of Bolzano in Italy,  'vin de pays' for table wines originating in France or in Luxembourg,  'vino tipico' for table wines originating in Italy, including the province of Bolzano, provided that the producer Member States concerned have laid down rules for the use of these descriptions. These rules shall provide that these terms be used in conjunction with a specific geographical reference and reserved for table wines meeting certain production requirements , particularly as regards vine varieties, minimum natural alcoholic strength by volume and organoleptic characteristics . For table wines marketed in their territory and described in accordance with the preceding subparagraph, Member States may authorize the replacement of the words 'Landwein', 'vin de pays ' and 'vino tipico' by the corresponding words in one or more of their official languages. ( e ) where the table wine is not consigned to another Member State or exported and if the conditions laid down in paragraph 1 (d) ( ii) are not fulfilled : the Member State in whose territory the grapes were harvested and made into wine ; (f) the actual and/or total alcoholic strength ; (g) a recommendation to the consumer as to the use of the wine ; (h ) details as to :  the type of product,  the particular colour of the table wine, in so far as this information is governed by implementing rules or, failing this, by provisions of the Member State concerned. However, the use of this information may be confined to the table wines referred to in paragraph 3 . 3 . In the case of table wines described in accordance with Article 54 (2 ) and (3 ) of Regulation (EEC) No 337/79, the description may be further sup ­ plemented by the following information : (a ) the name of a geographical unit which is smaller than the Member State, in accordance with the conditions laid down in Article 4 ; (b) the name of one or two vine varieties , in accordance with the conditions laid down in Article 5 ; ( c) the vintage year in accordance with the conditions laid down in Article 6 ; (d) details regarding the method of production of the table wine as described on a list to be adopted. This list may include only those descriptions which are governed, as to the conditions for their use, by provisions of the producer Member States ; (e) an award granted by an official body or a body recognized for the purpose to a specified quantity of table wine, provided that the information is accompanied by a statement of the vintage year and the award can be proved by an appropriate document. The Member States shall notify the Commission on any awards that may be granted to table wines in their territory and of the rules that are applied in this connection ; ( f) z. catement that the wines were bottled:  either at the vineyard where the grapes used were harvested and made into wine, or  by a group of vineyards, or Article 3 1 . Only the information specified in Article 2 shall be allowed for the description on the labelling of table wines. No L 54/102 Official Journal of the European Communities 5 . 3 . 79 However : ( a ) one of the official languages of the Member State of origin shall be used :  for the name of a geographical unit which is smaller than the Member State, as referred to in Article 2 (3 ) ( a), and  for the information in respect of bottling, as referred to in Article 2 (3 ) ( f). Such information may :  also be given in another official language of the Community, or  be given solely in another official language of the Community where the latter is equated with the official language in that part of the territory of the Member State of origin in which the geographical unit referred to is situated, where this practice is traditional and customary in the Member State concerned; (b ) it may be decided that the information as to :  the type of product or a particular colour, as referred to in Article 2 (2 ) (h),  the method of production of the table wine, as referred to in Article 2 (3 ) (d), and  the natural or technical conditions governing the production or the ageing of the table wine, as referred to in Article 2 (3 ) (h), is to be provided solely in one of the official languages of the Member State of origin ; (c) indication of the words 'wine from different countries of the European Community' referred to in Article 2 ( 1 ) (d) ( ii ) shall be repeated, on a supplementary label if necessary, in an official language of the Member State in which the wine is offered to the consumer, if this indication appears on the label in another official language of the Community. For the description of table wines intended for export the implementing procedure may allow other languages to be used. However :  additional or derogating rules may be laid down in respect of table wines intended for export, in so far as the legislation of third countries makes this necessary,  pending application of Community provisions on dietetic foodstuffs, Member States may, in respect of table wines marketed in their territory, allow information to be given as to the dietetic use of such products . 2 . In the case of table wines obtained on their territory, Member States may make compulsory, dispense with or restrict the use of certain particulars referred to in Article 2 (2 ) and (3 ). 3 . Each Member State shall allow the description of table wines which originate in other Member States and are distributed in its territory, provided such description conforms to Community legislation and is allowed in the producer Member State in accordance with this Regulation . However, Member States may, for a transitional period ending on 31 August 1981 , make compulsory the indication of the actual alcoholic strength by volume of table wines distributed in their territory. Within the aforesaid period the Council shall decide, on a proposal from the Commission and by a qualified majority, upon common arrangements in respect of the indication of the actual alcoholic strength by volume applicable after this period. 4. In the case of table wines distributed in their territory, Member States may allow information concerning the bottler and the place of bottling to be given in the form of a code. 5 . In the case of table wine, an indication of all or part of the name of a specified region, as defined in Article 3 of Council Regulation (EEC) No 338 /79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions shall be given in the form of a code. However, the Member States may prescribe other appropriate measures for their territory in order to avoid confusion with the specified region in question . 6 . In the description of a table wine on the label , the information specified in Article 2 shall be given in one or more of the official languages of the Community. Article 4 1 . In the description of a table wine on the labelling, the name of a 'geographical unit which is smaller than the Member State', as referred to in Article 2 (3 ) ( a ), shall be taken to mean the name of:(*) See page 48 of this Official Journal . 5 . 3 . 79 Official Journal of the European Communities No L 54/ 103  a small locality or group of localities ,  a local administrative area or part thereof,  a wine-growing subregion or part thereof,  a region other than a specified region . The geographical units referred to in the preceding subparagraph shall constitute production areas within the meaning of the first subparagraph of Article 54 (3 ) of Regulation (EEC) No 337/79 . 2 . In the case of table wines produced in their territory and described in accordance with Article 54 (2 ) and (3 ) of Regulation (EEC) No 337/79 the producer Member States may prohibit the use of one or more names of geographical units which are smaller than the Member State, as referred to in paragraph 1 . 3 . The use of one of the names referred to in paragraph 1 to describe a table wine shall be subject to the condition that it cannot be identified :  either with the name of a production area of another table wine to which the Member State concerned has ascribed one of the terms 'Landwein', 'vin de pays' or 'vino tipico',  or with the set of particulars giving the geographical designation of a quality wine psr, named after the specified region, or, where appropriate, named in accordance with the provisions of Article 14 ( 1 ),  or with the description of an imported wine referred to in Article 28 , and that there is no risk of confusion with a quality wine psr or with an imported wine . However, until 31 August 1981 , it shall be permissible to use the names of the following specified regions to describe table wines :  Moselle luxembourgeoise, No 337/79 for the administrative unit in which the grapes used to produce the table wine in question were harvested ; however, this provision shall not apply to wines as referred to in Article 13 (4 ) of Council Regulation (EEC) No 347/79 of 5 February 1979 on general rules for the classification of vine varieties (*); (b ) the name of the variety is that given :  in the classification of vine varieties for the administrative unit referred to in ( a),  where appropriate, on a list of synonyms to be drawn up ; this list may provide that a given synonym may be used only to describe a table wine produced in the areas of production in which such use is traditional and customary; ( c) with the exception of any products used for sweetening, the table wine concerned is made entirely from grapes of the variety specified ; (d) that the variety determines the nature of the table wine in question ; ( e ) it is accompanied by the name of a geographical unit which is smaller than the Member State concerned, as referred to in Article 4 ( 1 ); (f) the name of that variety does not cause confusion with the name of a specified region or geographical unit used to describe a quality wine psr or an imported wine. 2 . By way of derogation from paragraph 1 and subject to Article 7, producer Member States may allow the indication of:  the names of two vine varieties for one and the same table wine, provided that it is obtained entirely from the varieties named, or  the name of one vine variety, if at least 85 % of the product concerned is obtained, after deduction of the quantity of the products used for possible sweetening, from grapes of the variety named, and provided that the variety determines the nature of the product in question .  Puglie,  Abruzzi,  Sardegna,  Romagna,  Monferrato,  Friuli ,  Ischia . Article 6 1 . Mention of the vintage year as referred to in Article 2 (3 ) ( c) on the labels of table wines shall be allowed Article 5 1 . The name of a vine variety, as referred to in Article 2 (3 ) (b), to describe a table wine may be used on the labelling only if: ( a ) that variety is on the list of vine varieties drawn up in accordance with Article 30 of Regulation (EEC) (*) See page 75 of this Official Journal . No L 54/104 Official Journal of the European Communities 5 . 3 . 79 only if all the grapes used to produce the table wine concerned were harvested in that year. 2 . By derogation from paragraph 1 and without prejudice to Article 7, producer Member States may allow the indication of the vintage if at least 85 % of the table wine concerned is obtained, after deduction of the quantity of the products used for possible sweetening, from grapes harvested in the year to be shown. Article 7 The first subparagraph of Article 54 (3 ) of Regulation (EEC) No 337/79 and Articles 5 (2 ) and 6 (2 ) of this Regulation may be applied simultaneously only if at least 85 % of the table wine resulting from the coupage comes from the production area, the vine variety and the vintage year given in the description of the table wine. (b ) a statement as to whether the wine is red, rose or white; ( c) in the case of: ( i ) consignment to another Member State or export : the name of the Member State in whose territory the grapes were harvested and made into wine, provided that both these operations took place in the same Member State; ( ii ) table wine resulting from a coupage of products originating in more than one Member State : the words 'wine from different countries of the European Community'; ( iii) table wine which was made into wine in a Member State other than that in which the grapes were harvested : the initials 'EEC'. 2 . The description of table wines in the official documents shall also include the information specified in Article 2 (2 ) and (3 ) and set out below, in so far as it appears or is intended to appear on the labels : (a ) the vintage year; (b ) the name of a geographical unit which is smaller than the Member State concerned; ( c) the name of one or two vine varieties ; (d) a statement as to the method of production or the type of product, except as to the residual sugar content ; (e) as appropriate, the words 'Landwein', 'vin de pays', 'vino tipico' or corresponding words in an official Community language. (f) the particulars of the natural or technical conditions governing the production of the wine. Article 8 Labelling used for the description of a table wine may not bear brand names containing words , parts of words, signs or illustrations which : (a) are likely to create a false impression of a person, in particular the bottler, involved in the distribution of the product described ; (b ) include the name of a quality wine psr, or may lead to confusion with the description of a quality wine psr; ( c) in the case of table wines described in accordance with Article 54 (2) and (3 ) of Regulation (EEC) No 337/79, contain false or misleading information, particularly in respect of geographical origin, vine variety, vintage year or superior quality ; or (d) in the case of table wines other than those referred to in (c), contain information concerning geographical origin, vine variety, vintage year or superior quality. Article 10 1 . In the case of table wines , the description in the registers kept by producers shall include the information specified in :  Article 9 ( 1 ) ( a ) and (b),  Article 9 (2), in so far as it is intended to appear on the label or, in the absence of a label , in the accompanying document. 2 . In the case of table wines, the description in the registers kept by persons other than producers shall include :  the information specified in Article 9(1 ),  the number of the accompanying document and the date on which it was drawn up. II. Official documents and registers Article 9 1 . In the case of table wines, the description in the official documents shall include the following information : (a) the words ' table wine'; 5 . 3 . 79 Official Journal of the European Communities No L 54/ 105 III. Commercial documents Article 11 1 . Where an accompanying document has not been drawn up for a table wine, the description in the commercial documents referred to in Article 1 (2 ) ( c) shall comprise :  the information specified in Article 9(1 ), and  the information specified in Article 9 (2 ) in so far as it appears on the labelling. 2 . Where the description of the table wines in the commercial documents also includes the information specified in Article 2, such information must conform to the provisions of Articles 4, 5 , 6, 7 and 8 . 3 . In the case of table wines distributed in their territory, Member States may allow the information specified in Article 2 to be given in the commercial documents in the form of a code. This code must be such as to enable the inspection authority to identify rapidly the description of the table wine concerned. Section B DESCRIPTION OF QUALITY WINES PRODUCED IN SPECIFIED REGIONS mentioned above or a neighbouring local adminis ­ trative area, the information referred to in the first and second indents of ( d) shall be accompanied by an indication of the local administrative area or part thereof where the operation took place ; ( e ) in the case of consignment to another Member State or export, the Member State in which the specified region is situated. 2 . In the case of quality wines psr, the description on the labelling may be supplemented by the following information : (a ) a statement as to whether the wine is red, white or rose ; (b ) the vintage year, in accordance with the conditions laid down in Article 16 ; ( c) a brand name, in accordance with the conditions laid down in Article 18 ; (d) the names or business names of the natural or legal persons or group of persons involved in the distribution of the quality wine psr in question and the local administrative area or part thereof in which their head offices are situated ; (e ) a distinction awarded to one of the persons or to the group of persons referred to in (d) by an official body or a body officially recognized for the purpose, where this is likely to enhance the reputation of the quality wine psr concerned and provided that such a distinction is governed by implementing rules or, failing this, by the provisions of the Member State concerned; (f) the Member State of origin, in so far as paragraph ( 1 ) ( e ) does not require this to be given ; (g) the actual and/or total alcoholic strength by volume ; (h) a recommendation to the consumer as to the use of the wine ; ( i ) additional details of a traditional kind, provided that they are used in the manner prescribed by the laws of the producer Member State and are entered in a list to be drawn up ; ( j )  the Community expression 'quality wine produced in a specified region', or 'quality wine psr' if it does not appear pursuant to paragraph ( 1 ) (b), or  a specific traditional expression if it does not appear pursuant to paragraph ( 1 ) (b ); (k) details as to :  the method of production,  the type of product,  the particular colour of the quality wine psr, I. Labelling Article 12 1 . In the case of quality wines psr, the description on the labelling shall include the following information : (a ) the specified region of origin ; (b ) one of the expressions referred to in the second subparagraph of Article 16 (5 ) of Regulation (EEC) No 338 /79 ; (c) the nominal volume of the table wine, together with a small ' e' provided that the containers used comply with the requirements of Directive 75/ 106/EEC; (d) in the case of:  containers with a nominal volume of not more than 60 litres : the name or business name of the bottler and the local administrative area or part therof in which his head office is situated,  other containers : the name or business name of the consignor and the local administrative area or part thereof in which his head office is situated. Where wine is bottled in or consigned from a local administrative area or part thereof other than that No L 54/ 106 Official Journal of the European Communities 5 . 3 . 79 provided that this information is used in accordance with the conditions laid down by implementing rules . in so far as this information is prescribed in Community legislation or by the producer Member State. However, the use of such information may be prohibited in the description of quality wines psr originating in a specified region where it is not traditional ; ( 1 ) the name of a geographical unit which is smaller than the specified region, in accordance with the conditions laid down in Article 14 ; (m)the name of the vineyard or group of vineyards where the quality wine psr in question was made, where this is likely to enhance the reputation of the wine and in so far as such information is governed by implementing rules or, failing this, by provisions of the producer Member States ; (n) the name of one or two vine varieties, in accordance with the conditions laid down in Article 15 ; (o) a quality control number allotted by an official body to the quality wine psr in question ; (p) an award granted by an official body or a body officially recognized for the purpose to the quality wine psr in question, provided that the award can be proved by an appropriate document ; (q) a statement that the wines were bottled :  either at the vineyard where the grapes used were harvested and ma,de into wine,  or by a group of vineyards ,  or in an undertaking situated in the specified region indicated or in the immediate vicinity of that region, with which the vineyards where the grapes used were harvested are connected as members of a group of vineyards , and which made wine from the said grapes ; ( r) during a transitional period ending on 31 August 1981 an indication that the wines were bottled in the specified region, in so far as such indication is traditional and customary in the specified region concerned; ( s ) the number of the container; (t) information concerning :  the history of the wine in question, the undertaking of the bottler or an undertaking of a natural or legal person or group of persons involved in the distribution of the wine,  the natural or technical conditions governing the production of the wine, or  the ageing of the wine, Article 13 1 . Only the information specified in Article 12 shall be allowed for the description on the label of a quality wine psr. However :  additional or derogating rules may be laid down in respect of quality wines psr intended for export, in so far as the legislation of third countries makes this necessary,  pending application of Community provisions on dietetic foodstuffs , Member States may, in respect of quality wines psr marketed in their territory, allow information to be given as to the dietetic use of such products . 2 . In the case of quality wines psr obtained on their territory, Member States may make compulsory, dispense with or restrict the use of certain particulars referred to in Article 12 (2), except for those referred to in the first indent of ( j ). 3 . Each Member State shall allow the description of quality wines psr which originate in other Member States and are distributed in its territory, provided such description conforms to Community legislation and is allowed in the producer Member State in accordance with this Regulation. However, Member States may, for a transitional period ending on 31 August 1981 , make compulsory the indication of the actual alcoholic strength by volume of quality wines psr distributed in their territory. Within the aforesaid period the Council shall decide, on a proposal from the Commission and by a qualified majority, on common arrangements to apply subsequent to this period in respect of indication of the actual alcoholic strength by volume. 4 . In the case of products distributed in their territory, Member States may allow information concerning the bottler and the place of bottling to be given in the form of a code . 5 . An indication of all or part of the name of a specified region, as defined by Article 3 of Regulation (EEC) No 338/79, other than the indication which may be used for the quality wine psr in question, shall be given in the form of a code. 5 . 3 . 79 Official Journal of the European Communities No L 54/107 However, Member States may lay doWn other appropriate measures for their territory, in particular as regards the size of the letters of this indication, to avoid confusion concerning the geographical origin of the wine. 6 . In the description of quality wines psr on the labelling, the information specified in Article 12 shall be given in one or more of the official languages of the Community. However : ( a ) one of the official languages of the Member State of origin shall be used for :  the name of the specified region in which the quality wine psr concerned originates ,  one of the specific traditional expressions referred to in the second subparagraph of Article 16 (5 ) of Regulation (EEC) No 338/79,  the name of a geographical unit which is smaller than the specified region , as referred to in Article 12 (2 ) ( 1),  the name of the vineyard or group of vineyards , as referred to in Article 12 (2 ) (m), and  information in respect of bottling, as referred to in Article 12 (2 ) (q). Article 14 1 . In the description of a quality wine psr on the labelling, the name of a 'geographical unit which is smaller than the specified region', as referred to in Article 12 (2 ) ( 1 ), shall be taken to mean the name of:  a small locality or group of localities,  a local administrative area or part thereof,  a wine-growing subregion or part thereof. 2 . The producer Member States may allocate the name of a geographical unit which is smaller than the specified region in question to quality wine psr provided that :  this geographical unit is well defined,  all the grapes from which the wines have been produced originate in that unit. 3 . Where a quality wine psr is obtained from products of grapes harvested in different geographical units as referred to in paragraph 1 situated within the same specified region, the only information allowed in addition to the name of the specified region shall be the name of the larger geographical unit covering all the wine-producing areas concerned. However, subject to Article 17, producer Member States may allow the use of the name of a geographical unit as referred to in paragraph 1 for a quality wine psr : ( a ) obtained from a mixture of grapes , grape musts, new wines still in fermentation or, during a transitional period ending on 31 August 1981 , wines, originating in the geographical unit whose name is to be used for the description with a product obtained in the same specified region but outside that unit, provided that at least 85 % of the quality wine psr concerned is obtained from grapes harvested in the geographical unit whose name it bears ; (b) having been sweetened with a product obtained in the same specified region . 4 . The name of a specified region and the name of a geographical unit as referred to in paragraph 1 may not be conferred on :  a wine resulting from the mixture of a quality wine psr with a product obtained outside the specified region in question,  a quality wine psr which has been sweetened with a product obtained outside the specified region in question, unless these wines are on the list to be drawn up pursuant to Article 6 (3 ) of Regulation (EEC) No 338/79 . The information specified in the first, third, fourth and fifth indents may :  also be given in another official language of the Community, or  be given solely in another official language of the Community where the latter is equated with the official language in that part of the territory of the Member State of origin in which the specific region referred to is situated, where this practice is traditional and customary in the Member State concerned ; (b ) it may be decided that the information as to :  the method of production, the type of product or a particular colour as referred to in Article 12 (2 ) (k), and  the natural or technical conditions governing the production or the ageing of the quality wine psr, as referred to in Article 12 (2 ) ( t), shall be provided solely in one of the official languages of the Member State of origin. For the description of quality wines psr intended for export, the implementing procedure may allow other languages to be used . No L 54/108 Official Journal of the European Communities 5 . 3 . 79 allowed only if all the grapes used to produce the quality wine psr concerned were harvested in that year. 2 . By derogation from paragraph 1 and without prejudice to Article 17, producer Member States may allow an indication of the vintage if at least 85% of the quality wine psr concerned is obtained, after deduction of the quantity of the products used for possible sweetening, from grapes harvested in the year to be shown. Article 17 Point ( a) of the second subparagraph of Article 14 (3 ), the second indent of Article 15 (2 ) and Article 16 (2 ) may be applied simultaneously only if at least 85% of the quality wine psr resulting from the mixture comes from the geographical unit which is smaller than the specified region, from the vine variety and from the vintage year given in the description of the quality wine psr. Article 15 1 . The name of a vine variety as referred to in Article 12 (2 ) (n) to describe a quality wine psr may be used on the labelling only if: ( a ) that variety is on the list drawn up by the Member States pursuant to Article 4 ( 1 ) of Regulation (EEC) No 338/79, designating the vine varieties which are suitable for producing each of the quality wines psr produced in their territory ; (b ) the name of the variety is that given :  in the classification of vine varieties for the administrative unit concerned,  where appropriate, on a list of synonyms to be drawn up ; this list may provide that a given synonym may be used only to describe a quality wine psr produced in the areas of production in which such use is traditional and customary; ( c) with the exception of any products used for sweetening, the quality wine psr is made entirely from grapes of the variety specified ; (d) that variety determines the nature of the quality wine psr in question ; ( e ) the name of that variety does not cause confusion with the name of a specified region or geographical unit used to describe another quality wine psr or an imported wine . 2 . By way of derogation from paragraph 1 and subject to Article 17, producer Member States may allow the indication of:  the names of two vine varieties for one and the same quality wine psr provided that it is obtained entirely from the varieties named, or  the name of one vine variety, if at least 85 % of the product concerned is obtained, after deduction of the quantity of the products used for possible sweetening, from grapes of the variety named, and provided that the variety determines the nature of the product in question. Article 18 Labels used for the description of a quality wine psr may not bear brand names containing words , parts of words, signs or illustrations which : (a) are likely to create a false impression of a person , in particular the bottler, involved in the distribution of the product described ; (b ) include the name of a table wine or are likely to cause confusion with the description of a table wine or another quality wine psr ; or (c) contain false or misleading information, particularly in respect of geographical origin, vine variety, vintage year or superior quality. II . Official documents and registers Article 19 1 . In the case of quality wines psr, the description in the official documents shall include the following information : ( a ) the words 'quality wine psr'; (b ) where appropriate, one of the expressions referred to in the second subparagraph of Article 16 (5 ) of Regulation (EEC) No 338/79 ; ( c) the specified region ; (d) a statement as to whether the wine is red, rose or white ; Article 16 1 . Mention of the vintage year as referred to in Article 12 (2 ) (b ) on the labels of quality wines psr shall be 5 . 3 . 79 Official Journal of the European Communities No L 54/ 109 specified in Article 12, such information must conform to the provisions of Articles 14 , 15 , 16 , 17 and 18 . 3 . In the case of quality wines psr distributed in their territory, Member States may allow the information specified in Article 12 to be given in the commercial documents in the form of a code . This code must be such as to enable the inspection authority to identify rapidly the description of the quality wine psr concerned. ( e ) in the case of consignments to another Member State or export : the Member State to which the specified region belongs . 2 . The description of quality wines psr in the official documents shall also include the information specified in Article 12 (2 ) and set out below, in so far as it appears or is intended to appear on the labelling : (a ) the vintage year; (b ) specific details of a traditional kind for the purpose of indicating quality ; ( c) a statement as to the method of production , a particular colour, or the type of product except as regards the residual sugar content ; (d) the name of a geographical unit which is smaller than the specified region ; (e) the name of one or two vine varieties ; ( f) the particulars of the natural or technical conditions governing the production of the wine. Article 20 1 . In the case of quality wines psr, the description in the registers kept by producers shall include the information specified in :  Article 19 ( 1 ) ( a), (b ), ( c) and (d),  Article 19 (2), in so far as it is intended to appear on the labelling or, in the absence of labelling, in the accompanying document. 2 . In the case of quality wines psr, the description in the registers kept by persons other than producers shall include :  the information specified in Article 19 ( 1 ),  the number of the accompanying document and the date on which it was drawn up. Section C DESCRIPTION OF PRODUCTS OTHER THAN TABLE WINES AND QUALITY WINES PSR I. Labelling Article 22 1 . Where products other than table wines and quality wines psr are labelled, the labelling used shall give the following information : (a) the type of product, using :  that definition contained in Community legislation which gives the most accurate description of the product concerned, or  for products in circulation in the territory of the Member States in question, words other than those prescribed by Community provisions , where their use is traditional and customary in the Member State concerned; (b ) in the case of:  grape must and concentrated grape must : the density,  partially fermented grape must and new wine still in fermentation : the total alcoholic strength by volume,  other wine : the actual and/or total alcoholic strength by volume; (c) the nominal vplume of the product, together with a small ' e ' provided that the containers used comply with the requirements of Directive 75/106/EEC; (d) in the case of:  containers with a nominal volume of not more than 60 litres : the name or business name of the bottler and the local administrative area or part thereof in which his head office is situated,  other containers : the name or business name of the consignor and the local administrative area or part thereof in which his head office is situated ; III . Commercial documents Article 21 1 . Where an accompanying document has not been drawn up for a quality wine psr, the description in the commercial documents referred to in Article 1 (2 ) ( c) shall comprise :  the information specified in Article 19 ( 1 ), and  the information specified in Article 19 (2 ) in so far as it appears on the label . 2 . Where the description of quality wines psr in the commercial documents also includes the information No L 54/110 Official Journal of the European Communities 5 . 3 . 79 laid down in respect of products other than table wines and quality wines psr intended for export, in so far as the legislation of third countries makes this necessary . 2 . Each Member State shall allow the description of products other than table wines and quality wines psr which originate in other Member States and are distributed in its territory, provided such description conforms to Community legislation and is allowed in the producer Member State in accordance with this Regulation . However, Member States may :  for products other than table wines and quality wines psr obtained in their territory, make compulsory, prohibit or restrict the use of certain information specified in Article 22 (2 ) and (3 ),  authorize, pending the application of Community provisions on dietetic foodstuffs, information concerning the dietetic use of grape musts marketed in their territory. 3 . An indication of the vintage year as referred to in Article 22 (2 ) ( a ) to describe a product other than a table wine or a quality wine psr may be given on the labelling only if all the grapes used for making the product in question were harvested in that year. The indication of a vine variety as referred to in Article 22 (3 ) (b ) to describe a product other than a table wine or a quality wine psr may be given on the labelling only if conditions corresponding to those set out in Article 5 ( 1 ) are satisfied. 4 . In the description of products other than table wine and quality wines psr on the labelling the information specified in Article 22 shall be given in one or more of the official languages of the Community. For the description of products other than table wines and quality wines psr intended for export, provision may be made under the implementing rules for other languages to be used. (e) in the case of consignment to another Member State or export :  for wines : the Member State in whose territory the grapes were harvested and made into wine, provided that both these operations took place in the same Member State,  for grape musts : the Member State in whose territory the grapes were harvested and production was carried out, provided that both these operations took place in the same Member State ; (f) in the case of wines and grape musts :  which result from a coupage of products originating in more than one Member State : the words 'made from products of different countries of the European Community',  which were not produced in the Member State in which the grapes were harvested : the initials 'EEC': (g) any restriction on use imposed by Community legislation . 2 . The description of these products on the labelling may be supplemented by indicating: (a ) the vintage year; (b ) the names or business names of the natural or legal persons or group of persons involved in the distribution of the product in question and the local administrative area or part thereof in which their head offices are situated ; ( c) where the product is not consigned to another Member State or exported and the conditions laid down in paragraph ( 1 ) ( f) are not fulfilled : the name of the Member State in whose territory the grapes were harvested and production took place. 3 . Where partially fermented grape must is intended for direct human consumption, its description on the labelling may be supplemented by information concerning : ( a ) the geographical unit , within the meaning of Article 4(1 ), from which the must originates, provided that the conditions concerning table wine laid down in Article 4 (3 ) are satisfied ; (b ) the name of a vine variety ; ( c) a statement as to whether the product is red, rose or white. II. Official documents and registers Article 24 1 . In the case of products other than table wines and quality wines psr, the description in the official documents shall include the following information : (a ) a statement as to whether the product is red, rose or white, (b ) the type of product, using : Article 23 1 . Only the information specified in Article 22 shall be allowed for the description on the labelling of products other than table wines and quality wines psr. However, in the implementing rules additional provisions may be 5 . 3 . 79 Official Journal of the European Communities No L 54/ 111  the information specified in Article 24 (2), in so far as such information is intended to appear on the labelling or, in the absence of a labelling, in the accompanying document. 2 . In the registers kept by persons other than producers, the description of these products shall include :  the information specified in Article 24 ( 1 ),  the number of the accompanying document and the date on which it was drawn up . III. Commercial documents  that definition contained in Community legislation which gives the most accurate description of the product concerned, or  for products in circulation in the territory of the Member State in question, words other than those prescribed by Community provisions , where their use is traditional and customary in the Member State concerned; ( c) in the case of consignment to another Member State or export :  for wines : the Member State in whose territory the grapes were harvested and made into wine, provided that both these operations took place in the same Member State,  for grape musts : the Member State in whose territory the grapes were harvested and production carried out, provided that both these operations took place in the same Member State ; (d) for wines and grape musts :  which result from a coupage of products originating in more than one Member State : the words 'made from products of different countries of the European Community',  which, in the case of grape musts , were not produced, and, in the case of wine, were not turned into wine, in the Member State in which the grapes were harvested : the inscription 'EEC'. 2 . The description in the official documents of products other than table wines and quality wines psr shall also include : ( a ) for products intended for processing into table wine and for wines suitable for yielding table wine : the information specified in Article 9 (2); (b ) for products intended for processing into quality wine psr : the information specified in Article 19 ( 1 ) ( c) and, where appropriate, in Article 19 (2); ( c) for other products : the information specified in Article 22 (2 ) ( a ) and (c) and in Article 22 (3 ), in so far as it is intended to appear on the labelling of table wines and of quality wines psr obtained from the products referred to in (a) and (b ) or on the labelling of the products referred to in (c). Article 26 1 . If no accompanying document has been drawn up for a product other than a table wine or a quality wine psr, the description in the commercial documents referred to in Article 1 (2 ) ( c) shall include at least the information referred to in Article 24 ( 1 ). 2 . If the vintage year or vine variety are indicated as well , this information must be given in accordance with Article 23 (3 ). 3 . If, for grape musts, partially fermented grape musts and new wines still in fermentation, intended for processing into table wine and wines suitable for yielding table wine, the description in the commercial documents also includes information specified in Article 2, such information must conform to the provisions of Articles 4, 5 , 6, 7 and 8 . 4 . If, for grape musts, partially fermented grape musts and new wines still in fermentation, intended for processing into quality wines psr, the description in the commercial documents also includes information specified in Article 12, such information must conform to the provisions of Articles 14, 15 , 16, 17 and 18 . 5 . The information given in the commercial documents for the products referred to in paragraphs 3 and 4 shall be consistent with that given in the accompanying documents . 6 . In the case of products other than table wines or quality wines psr distributed in their territory, the Member States may permit the information referred to in Article 22 to be entered in commercial documents by means of a code. This code must be such that the body responsible for inspections can rapidly identify the description of the product concerned. Article 25 1 . In the case of products other than table wines or quality wines psr the description in the registers kept by producers shall include :  the information referred to in Article 24 ( 1 ) ( a ) and (b), No L 54/112 Official Journal of the European Communities 5 . 3 . 79 CHAPTER II DESCRIPTION OF PRODUCTS ORIGINATING IN THIRD COUNTRIES Section A LABELLING 2 . The description on the labelling of wines as referred to in paragraph 1 may be supplemented by the following information : ( a ) a statement as to whether the wine is red, rose or white ; (b ) a brand name, in accordance with the conditions laid down in Article 34 ; ( c) the names or business names of the natural or legal persons or group of persons involved in the distribution of the imported wine and the local administrative area in which their head offices are situated ; (d) the actual and/or total alcoholic strength by volume; ( e) a recommendation to the consumer as to the use of the wine ; ( f) information concerning :  the history of the wine in question , the undertaking of the bottler or an undertaking of a natural or legal person or group of persons involved in the distribution of the wine,  the natural or technical conditions governing the production of the wine, or  the ageing of the wine, provided that this information is used in accordance with the conditions laid down by implementing rules ; (g) a distinction awarded to one of the persons or to the group of persons referred to in (c) by an official body or a body officially recognized for the purpose, where this is likely to enhance the reputation of the imported wine concerned and provided that such distinction is governed by Community implementing rules or, failing this , by provisions of the third country of origin. Article 27 1 . The description on the labelling of imported wines intended for direct human consumption not included on the list referred to in Article 28 ( 1 ) shall include the following information : (a) the word 'wine'; (b ) the nominal volume of the imported wine, together with a small ' e ' provided that the containers used comply with the requirements of Directive 75/106/EEC; (c) where these wines :  have been placed, in the Community, in containers with a nominal volume of not more than 60 litres : the name or business name of the bottler and the commune or part thereof in which his head office is situated. However, where bottling was carried out in a local administrative area or part thereof other than that mentioned above or a neighbouring local administrative area, the mention of the bottler's head office shall specify the local administrative area or part thereof where bottling was carried out,  have been placed, outside the Community, in containers with a nominal volume of not more than 60 litres : the name or business name of the importer and the local administrative area or part thereof in which his head office is situated,  are put up in other containers :  the name or business name of the importer and of the local administrative area or part thereof where his head offices are situated, or  if the importer and consignor are not the same, the name or business name of the consignor and the local administrative area or part thereof where his head offices are situated; (d) the third country of origin, as stated in the documents referred to in Council Regulation (EEC) No 354/79 of 5 February 1979 laying down general rules for the import of wines , grape juice and grape must ( 1 ) accompanying the wine in question when it is imported. Article 28 1 . The description on the labelling of imported wines intended for direct human consumption, described by reference to a geographical area and contained on a list to be drawn up, shall include the following information : (a) the name of a geographical unit situated in the third country concerned, in accordance with the conditions laid down in Article 31 ; (b) the nominal value of the imported wine, together with a small ' e', provided that the containers used comply with the requirements of Directive 75/106/EEC ;(*) See page 97 of this Official Journal . 5 . 3 . 79 Official Journal of the European Communities No L 54/ 113 (c) where these wines :  have been placed, in the Community, in containers with a nominal volume of not more than 60 litres : the name or business name of the bottler and the local administrative area or part thereof in which his head office is situated. However, where bottling was carried out in a local administrative area or part thereof other than that mentioned above or a neighbouring local administrative area, the mention of the bottler's head office shall specify the local administrative area or part thereof where bottling was carried out,  have been placed, outside the Community, in containers with a nominal volume of not more than 60 litres : the name or business name of the importer and the local administrative area or part thereof in which his head office is situated,  are put in other containers :  the name or business name of the importer and of the local administrative area or part thereof where his head offices are situated, or  if the importer and consignor are not the same, the name or business name of the consignor and the local administrative area or part thereof where his head offices are situated ; (d) the third country of origin, as stated in the documents referred to in Regulation (EEC) No 354/79 accompanying the wine in question when it is imported. The list referred to in the first subparagraph may include only imported wines for which, in each case, the conditions of production are recognized as being equivalent to those for a quality wine psr or for a table wine bearing an indication of geographical origin . 2 . The description on the labelling of wines as referred to in paragraph 1 may be supplemented by the following information : (a ) the word 'wine', which may or may not be accompanied by a statement as to whether the wine is red, rose or white; (b ) the name of a geographical unit other than that included on the list referred to in paragraph 1 , in accordance with the conditions laid down in Article 31 ; ( c) details :  accompanying the geographical ascription to emphasize the typically regional character of the wine in question, or  regarding superior quality, in so far as they are prescribed by the national provisions of the third country in which the wine originates for the domestic market of that country and are recognized by the Community ; (d) the name of one or of two vine varieties , in accordance with the conditions laid down in Article 32 ; (e) the vintage year, in accordance with the conditions laid down in Article 33 ; ( f) the actual and/or total alcoholic strength by volume; (g) a brand name, in accordance with the conditions laid down in Article 34 ; (h) the names or business names of the natural or legal persons or group of persons involved in the distribution of the imported wine, and the local administrative area or part thereof in which their head offices are situated ; ( i ) a recommendation to the consumer as to the use of the wine ; (k) details concerning:  the method of production,  the type of product,  the particular colour of the product, in so far as such information is traditional and customary and defined by provisions laid down by the third country of origin ; ( 1 ) the name of the vineyard or group of vineyards where the wine in question was made, where this is likely to enhance the reputation of the wine and in so far as such information is governed by provisions laid down by the third country of origin ; (m) a quality control number allotted to the wine in question by an official body; (n) an award granted to the wine in question by an official body or a body officially recognized for the purpose, provided that the award can be proved by an appropriate document; (o) a statement that the wines were bottled :  either at the vineyard where the grapes used were harvested and made into wine,  or by a group of vineyards,  or in an undertaking situated in the wine-growing area indicated, with which the vineyards where the grapes used were harvested are connected as members of a group of vineyards , and which made wine from the said grapes ; (p ) information concerning :  the history of the wine in question, the undertaking of the bottler or an undertaking of No L 54/114 Official Journal of the European Communities 5 . 3 . 79 2 . The description used in labelling the products referred to in paragraph 1 may be supplemented by indicating the names or business names of the natural or legal persons or group of persons involved in the distribution of the product in question and the local administrative area or part thereof in which their head offices are situated. a natural or legal person or group of persons involved in the distribution of the wine,  the natural or technical conditions governing the production of the wine, or  the ageing of the wine, provided that this information is used in accordance with the conditions laid down by implementing rules ; (q) a distinction awarded to one of the persons or to the group of persons referred to in (h) by an official body or a body officially recognized for the purpose, where this is likely to enhance the reputation of the imported wine concerned and provided that such distinction is governed by Community implementing rules or, failing this, by provisions of the third country of origin. Article 30 1 . Only the information specified in Articles 27 to 29 shall be allowed for the description on the labelling of products originating in third countries . 2 . The information referred to in paragraph 1 may be supplemented by other optional information to be determined in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 in the light of experience and of the corresponding provisions adopted in respect of products originating in the Community. 3 . In accordance with the same procedure :  use of the information specified in Articles 27 (2 ), 28 (2 ) and 29 (2 ) may be made compulsory, prohibited or restricted,  small quantities of wine originating in third countries may be exempted from the application of Articles 27 ( 1 ) and 28 ( 1 ) (b ), ( c) and (d). Article 29 1 . Where imported products other than wines as referred to in Article 27 and 28 are labelled, the labelling used shall give the following information : (a) the type of product, using that definition contained in Community legislation which gives the most accurate description of the product concerned; (b ) in the case of:  grape must and concentrated grape must: the density,  wine : the actual and/or total alcoholic strength by volume; (c) the nominal volume of the imported product, together with a small V provided that the containers used comply with the requirements of Directive 75/106/EEC; (d) the name or business name of the importer and the local adminstrative area or part thereof in which his head offices are situated, or, where the imported product is put up in containers with a nominal volume of more than 60 litres and where the importer and consignor are not the same, the name or business name of the consignor and the local administrative area or part thereof where his head offices are situated ; (e) where : - the wines or grape musts in question were produced in the third country in which all the grapes used were harvested: the third country concerned,  the conditions of the first indent are not fulfilled : the words ' imported product'. 4 . Member States may, for a transitional period ending on 31 August 1981 , make it compulsory for the actual alcoholic strength by volume to be indicated in the case of imported wines as referred to in Articles 27 and 28 which are distributed in their territory. Within the aforesaid period, the Council shall decide, on a proposal from the Commission and by a qualified majority, on common arrangements to apply subsequent to this period in respect of the indication of the actual alcoholic strength by volume. 5 . Special conditions may be laid down as regards inspection to ensure compliance with the provisions governing the description on the labelling of imported products , with particular reference to the geographical origin, references to superior quality, the vine variety and the bottler. 6 . In the case of products distributed in their territory, Member States may allow the information concerning the bottler, the place of bottling or, where appropriate, the importer, to be given in the form of a code approved by the competent national authorities . 5 . 3 . 79 Official Journal of the European Communities No L 54/ 115 information to be given as to the dietetic use of such products . 7 . In the description of imported products on the labelling, the information specified in Articles 27, 28 and 29 shall be given in one or more of the official languages of the Community. However,  the name of a geographical unit within the third country concerned, as referred to in Article 28 ( 1 ) (a ) and (2 ) (b ),  references to superior quality, as referred to in Article 28 (2 ) ( c),  details concerning the method of production, the type of product or a particular colour, as referred to in Article 28 (2 ) (k),  the name of a vineyard or group of vineyards, as referred to in Article 28 (2 ) ( 1),  information in respect of bottling, as referred to in Article 28 (2 ) (o), , shall be given in one of the official languages of the third country of origin. Such information may also be given in an official language of the Community. The use of certain terms resulting from the translation of the information referred to in the second subparagraph may be governed by implementing rules. Article 3 1 1 . Where, pursuant to Article 28 ( 1 ) fa) and (2 ) (b ), an imported wine is described on the label by means of a geographical description, use may be made only of the name of a geographical unit : (a ) which denotes a clearly defined wine-producing area :  which is smaller than the territory of the third country in question,  which produces the grapes from which the product was made,  in which grapes yielding wines conforming to standard quality criteria are harvested; (b) which is used on the domestic market of the third country of origin to describe the wines and is intended for such purpose in provisions laid down by that country ; ( c) which is not likely to be confused with information used to describe a quality wine psr, a table wine or another imported wine. 2 . The name of a geographical unit used to describe a table wine or a quality wine psr or the name of a given region may not be used to describe an imported wine, whether in the language of the producing country in which that unit or region is situated, or in any other language. 8 . (a) The names or business names of the natural or legal persons or group of persons involved in the distribution of the imported product, including the names of the bottler and the importer, and the local administrative area or part thereof in which their head offices are situated as referred to in :  Article 27 ( 1 ) ( c),  Article 27 (2 ) (c),  Article 28 ( 1 ) ( c), -i  Article 28 (2 ) (h ),  Article 29 ( 1 ) (d),  Article 29 (2); (b ) references to superior quality, as referred to in Article 28 (2) ( c); ( c) the name of vineyard or group of vineyards, as referred to in Article 28 (2 ) ( 1), may be used only where this is not likely to cause confusion with the name of a region used to describe a quality wine psr or another imported wine. 3 . Derogations from paragraph 1 (a) may be allowed as regards the use of the name of a geographical unit to describe a wine resulting from a mixture, provided that they :  conform to the provisions of the third country of origin, and  are approximately equivalent to the derogations allowed under Article 14 (3 ) for quality wines psr. Derogations from paragraph 2 may be allowed where the geographical name of a wine produced in the Community is the same as the name of a geographical unit situated in a third country, where such name is used in that country to describe a wine in accordance with traditional and consistent usage and on condition that its use is governed by rules in that country. 9 . Pending application of Community provisions on dietetic foodstuffs , Member States may, in respect of imported wines marketed in their territory, allow No L 54/ 116 Official Journal of the European Communities 5 . 3 . 79 Article 34 The labelling used for the description of an imported wine may not bear brand names containing words, parts of words , signs or illustrations which : (a) are likely to create a false impression of a person, in particular the bottler, involved in the distribution of the product described ; (b ) include the name of a table wine or a quality wine psr, may cause confusion with the description of a table wine, a quality wine psr or an imported wine on the list referred to in Article 28 ( 1 ) or with an illustration used to distinguish one of these wines ; ( c) contain false or misleading information, particularly in respect of geographical origin , vine variety, vintage year or superior quality, Article 32 1 . The name of a vine variety, as referred to in Article 28 (2 ) (d), to describe an imported wine may be used on the label only if: (a ) the name of that variety and any synonym are included on a list to be drawn up for each third country ; however, such a list may not include names of varieties whose cultivation is prohibited by provisions of the third country concerned or which are likely to cause confusion with :  the name of a specified region or of a geographical unit used to describe a quality wine psr, a table wine or another imported wine,  the name of another genetically different variety grown within the Community; (b ) the product concerned is made entirely from grapes of the variety in question . Section B OFFICIAL DOCUMENTS AND REGISTERS 2 . Derogrations from paragraph 1 (b ) may be allowed, provided that they :  conform to the provisions of the third country of origin, and  are approximately equivalent to the derogations allowed under Articles 5 (2 ) and 15 (2 ) for table wines and quality wines psr. Article 33 1 . Mention of the vintage year as referred to in Article 28 (2 ) ( e) on the labelling of imported wines shall be allowed only if: ( a ) all the grapes used for the production of the wine concerned were harvested in that year ; (b) it is accompanied by the name of a geographical unit ; ( c) it is allowed by the provisions of the third country concerned. Article 35 1 . In the case of imported wines intended for direct human consumption which are not on the list referred to in Article 28 ( 1 ) the description in the official documents shall include the following information : (a ) the word 'wine'; (b ) a statement as to whether the wine is red, rose or white ; ( c) the third country of origin, as stated in the documents referred to in Regulation (EEC) No 354/79 accompanying the wine in question when it is imported. 2 . In the case of wines intended for direct human consumption, described by means of a geographical ascription and contained in the list referred to in Article 28 ( 1 ), the description in the official documents shall include the following information : ( a ) the name of a geographical unit, as referred to in Article 28 ( 1 ) ( a); (b ) a statement as to whether the wine is red, rose or white ; ( c) the third country of origin. The description in the official documents of the wines referred to in the previous subparagraph shall also include the information specified in Article 28 (2 ) and 2 . Derogations from paragraph 1 (a) may be allowed in certain cases, provided that they :  conform to the provisions of the third country of origin, and  are approximately equivalent to the derogations allowed under Articles 6 (2 ) and 16 (2 ) for table wines and quality wines psr. 5 . 3 . 79 Official Journal of the European Communities No L 54/117 Article 37 The description of wines originating in third countries and intended for direct human consumption, as given in the documents drawn up by the competent authorities and laboratories of the third country concerned and presented on import, pursuant to Regulation (EEC) No 337/79 and in particular Article 50 thereof, shall include all the information necessary to enable the competent authorities of Mem ­ ber States or the natural or legal persons or group of persons acting on their behalf to draw up an ac ­ companying document in accordance with the provi ­ sions of Article 35 . set out below, in so far as it appears or is intended to appear on the labelling : ( a ) the name of a geographical unit, as referred to in Article 28 (2 ) (b ); (b ) an indication of superior quality ; ( c) the name of one or of two vine varieties ; (d) the vintage year; ( e) a statement as to the method of production or the type of product except as regards the residual sugar content; (f) the particulars of the natural or technical conditions governing the production of wine. 3 . In the case of imported products other than wines as referred to in Articles 27 and 28 , the description in the official documents shall include the following information : (a) the type of product, using that definition contained in Community legislation which gives the most accurate description of the product concerned; (b) where :  the wines or grape musts in question were produced in the third country in which all the grapes used were harvested : the name of the third country concerned,  the conditions of the first indent are not fulfilled : the words ' imported product'. Section C COMMERCIAL DOCUMENTS Article 38 1 . In the case of imported wines as referred to in Article 27, if no accompanying document is drawn up, the description in the commercial documents referred to in Article 1 (2 ) (c) shall include the information specified in Article 35 ( 1 ). Where the description of the abovementioned wines in the commercial documents also includes a brand name as referred to in Article 27 (2 ) (b ), this must conform to the provisions of Article 34 . 2 . In the case of imported wines as referred to in Article 28 , if no accompanying document is drawn up, the description in the commercial documents referred to in Article 1 (2 ) ( c) shall include the information specified in Article 35 (2). Where the description of the abovementioned wines in the commercial documents also includes some of the information specified in Article 28 (2), this must conform to the provisions of Articles 31 , 32 , 33 and 34. 3 . In the case of imported products other than wines as referred to in Articles 27 and 28 , the description in the commercial documents referred to in Article 1 (2 ) ( c) shall include at least the information specified in Article 35 (3 ). 4. In the case of imported products distributed in their territory, Member States may permit the information referred to in Articles 27, 28 and 29 to be entered in commercial documents by means of a code. The code must be such that the body responsible for inspections can rapidly identify the description of the product concerned. Article 36 The description in the registers shall include : ( a ) in the case of imported wines intended for direct human consumption which are not on the list referred to in Article 28 ( 1 ):  the information specified in Article 35 ( 1 ),  the number of the accompanying document and the date on which it was drawn up ; (b ) in the case of imported wines intended for direct human consumption, described by means of a geographical ascription and on the list referred to in Article 28 ( 1 ):  the information specified in the first subparagraph of Article 35 (2),  the number of the accompanying document and the date on which it was drawn up ; (c) in the case of imported products other than wines as referred to in Articles 27 and 28 :  the information specified in Article 35 (3 ),  the number of the accompanying document and the date on which it was drawn up. No L 54/118 Official Journal of the European Communities 5 . 3 . 79 TITLE II PRESENTATION (a ) the organoleptic properties and the composition of the products are preserved; or (b) the quality and origin of the products may be distinguished. 3 . The containers used for the storage of the products referred to in this Title shall be marked in indelible writing, in such a way as to enable the inspection authority to identify their contents rapidly by reference to the registers or equivalent documents . However, in the case of containers with a nominal volume of not more than 60 litres , which are filled with the same product and stored together in the same batch, the batch as a whole may be marked instead of the individual containers, provided that the batch is clearly separated from other batches . 4 . Provision may be made that containers used for transport, in particular tankers for use on road, rail or waterway, should bear in a clearly visible place and in indelible writing: (a) a statement that the containers have been approved for the transport of beverages and foodstuffs ; (b ) special cleaning instructions . Article 39 1 . This Title lays down general rules governing the containers, labelling and packaging: (a ) in the case of products originating within the Community:  of products falling within heading Nos 22.04 and 22.05 of the Common Customs Tariff, and  of grape musts, whether concentrated or not, as defined in points 2 and 5 of Annex II to Regulation (EEC) No 337/79 and falling within heading No ex 20.07 of the Common Customs Tariff, (b ) in the case of products originating in third countries and fulfilling the conditions laid down in Articles 9 and 10 of the Treaty:  of products falling within heading Nos 22.04 and 22.05 of the Common Customs Tariff,  of grape musts as defined in point 2 of Annex II to Regulation (EEC) No 337/79 and falling within heading No ex 20.07 of the Common Customs Tariff,  of concentrated grape musts as defined by Article 2 of Regulation (EEC) No 339/79 and falling within heading No ex 20.07 of the Common Customs Tariff. However, this Title shall not apply to sparkling wines, aerated sparkling wines, semi-sparkling wines, aerated semi-sparkling wines and liqueur wines, as referred to in Annex II to Regulation (EEC) No 337/79 and Article 2 of Regulation (EEC) No 339/79. 2 . The rules referred to in the preceding paragraph shall apply to products held for sale and to products put into circulation. Article 40 1 . Products to which this Title applies may be stored or transported only in containers which : (a) are clean inside; (b ) have no adverse effect on the smell, taste or composition of the product in question; ( c) are made of or lined with materials permitted to come into contact with foodstuffs ; (d) are used solely for the storage or transport of foodstuffs . 2. Use of the containers may be subject to certain conditions to be laid down for the purpose of ensuring in particular that : Article 41 1 . For the purpose of Titles I and II of this Regulation, labelling shall be understood to mean all descriptions and other references, signs, designs or brand names which distinguish the product and which appear on the same container, including its sealing device, and on the tag attached to the container. Particulars , signs and other references are not part of the labelling if they :  are laid down by the tax provisions of Member States, or  refer to the manufacturer or to the nominal volume of the container and are inscribed directly and indelibly thereon, or  are used by the bottler for his own internal checks and are indicated in detailed rules to be laid down. 2 . Without prejudice to Article 1 (3 ), labelling shall be compulsory only for containers with a nominal volume of not more than 60 litres, and from the time the product is put into circulation. 3 . Labelling shall be carried out in accordance with conditions to be laid down. 5 . 3 . 79 Official Journal of the European Communities No L 54/ 119 Such conditions, which may differ from one product to another, shall relate in particular to : (a) the positioning of the labels on the containers ; (b ) the minimum size of the labels ; ( c) the arrangement on the labels of the various items comprising the description ; (d) the size of the lettering on the labels ; (e) the use of signs, illustrations or brand names ; ( f) the language in which the labels are worded, in so far as this is not laid down by this Regulation . Article 42 Article 44 If necessary, rules may be adopted to govern the use of:  the codes referred to in Articles 3 (4), 13 (4 ) and 30 (6),  the control numbers referred to in Article 12 (2 ). Article 45 1 . The appellation : (a) 'wine' shall be restricted to products conforming to the definition in point 8 of Annex II to Regulation (EEC) No 337/79 ; (b) ' table wine' shall be restricted to products conforming to the definition given in point 11 of that Annex. 2 . Without prejudice to the provisions for the harmonization of laws, the possibility for the Member States to allow:  the use of the word 'wine' accompanied by the name of a fruit and in the form of a composite name to describe products obtained by the fermentation of fruit other than grapes ,  other composite names including the word 'wine', shall not, however, be affected by the provisions of paragraph 1 . In the event of use of the composite names referred to in the previous subparagraph, any confusion with the products referred to in paragraph 1 must be avoided. \ 1 . For the purposes of Titles I and II of this Regulation, packaging means protective wrappings such as paper, straw coverings of all kinds, cardboard boxes and crates , used in the transport of one or more containers . 2 . Apart from instructions necessary for consignment or markings appearing on packaging carried out by retailers in the presence of the purchaser, the packaging may not bear information relating to the packed product which does not conform to Articles 2 , 12 , 22 , 27, 28 and 29. TITLE III GENERAL PROVISIONS Article 46 1 . The products referred to in the first subparagraph of Article 1(1 ) and the first subparagraph of Article 39 ( 1 ) the description or presentation of which does not conform to the provisions of this Regulation may not be held for sale, put into circulation in the Community or exported. 2 . The bodies appointed by the Member States shall be responsible for ensuring compliance with the provisions of this Regulation. Article 47 1 . For a transitional period ending on 31 August 1979, Member States may, by way of derogation from this Regulation, authorize the use of supplementary information permitted on that date for products distributed in their territory. 2 . Other transitional provisions shall be laid down in respect of: Article 43 1 . The description and presentation of the products referred to in Article 1 (3 ), including any form of advertising, must not be liable to cause confusion as to the nature, origin and composition of the product; this shall apply to the information referred to in Articles 2, 12, 27 , 28 and 29 . 2 . The description and presentation in advertising material must be such as not to create a false impression of the product in question, particularly as regards :  the type of product, the colour, origin, quality, vine variety, vintage year and the contents of the containers,  the identity or status of the natural or legal persons or group of persons involved in the production or distribution of the product in question. No L 54/120 Official Journal of the European Communities 5 . 3 . 79 presentation of wines and grape musts ( 1), as last amended by Regulation (EEC) No 1475/77 ( 2), is hereby repealed. 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation . References to the Articles of the repealed Regulation shall be read in accordance with the table of equivalence set out in the Annex .  the placing on the market of products whose description and presentation do not conform to the provisions of this Regulation,  the use of stocks of labels and other labelling accessories printed before the date of entry into force of this Regulation. 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 48 1 . Council Regulation (EEC) No 2133/74 of 8 August 1974 laying down general rules for the description and Article 49 This Regulation shall enter into force on 2 April 1979 : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1979 . For the Council The President P. MEHAIGNERIE ANNEX TABLE OF EQUIVALENCE Regulation (EEC) No 2133/74 This Regulation Article 43 a Article 44 ^Article 45 Article 46 Article 44 Article 45 Article 46 Article 47 (!) OJ No L 227, 17. 8 . 1974, p . 1 . ( 2) OJ No L 164, 2 . 7 . 1977, p . 1 .